Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of                           Dec 11 2013, 9:23 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JILL M. ACKLIN                                  GREGORY F. ZOELLER
Acklin Law Office, LLC                          Attorney General of Indiana
Westfield, Indiana
                                                ANGELA N. SANCHEZ
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

JOSEPH A. HARRELL,                              )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )       No. 52A02-1307-CR-576
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                     APPEAL FROM THE MIAMI SUPERIOR COURT
                         The Honorable Daniel C. Banina, Judge
                            Cause No. 52D02-1211-FD-268



                                    December 11, 2013

               MEMORANDUM DECISION – NOT FOR PUBLICATION

BAKER, Judge
       Here, appellant-defendant Joseph Harrell appeals the revocation of his probation

after violating the terms of his probation only nine days after having his sentence

suspended to probation for previous offenses. Finding no error, we affirm the judgment

of the trial court.

                                         FACTS

       On November 7, 2012, the State charged Harrell with two counts of class D felony

domestic battery and one count of class A misdemeanor interference with reporting a

crime. On March 21, 2013, pursuant to a plea agreement, Harrell pleaded guilty to one

count of class D felony domestic battery, and the trial court sentenced him to one and

one-half years with all but time served suspended to probation. Nine days later, Harrell

committed attempted theft, claiming that he had lost his job and decided to steal.

       On April 26, 2013, Harrell’s probation officer filed a petition to modify or revoke

probation for committing the subsequent offense, and Harrell admitted to violating his

probation at the May 9th initial hearing. On June 6, 2013, the trial court held a sanctions

hearing and considered Harrell’s criminal history, including a domestic battery

conviction, felony reckless endangerment, several driving offenses, and probation that

had been terminated as unsuccessful as aggravating circumstances.          The trial court

revoked Harrell’s probation and ordered him to serve the balance of his suspended

sentence in the Department of Correction. Harrell now appeals.




                                             2
                            DISCUSSION AND DECISION

      Harrell argues that the trial court erred in ordering his entire suspended sentence to

be executed because “he accepted responsibility [and the new offense was] an isolated

incident.” Appellant’s Br. p. 4. We review a trial court’s decision to revoke probation

for an abuse of discretion, which occurs where the decision is clearly against the logic

and effect of the facts and circumstances. Prewitt v. State, 878 N.E.2d 184, 188 (Ind.

2007). Where, as here, a probationer admits to the violation, the trial court can proceed

directly to whether the violation warrants revocation. Woods v. State, 892 N.E.2d 637,

640 (Ind. 2008). “A trial court may revoke a person’s probation upon evidence of the

violation of any single term of probation.” Washington v. State, 758 N.E.2d 1014, 1017

(Ind. Ct. App. 2001).

      In the instant case, in addition to Harrell admitting to the violation, Harrell’s

criminal involvement began at a young age and has escalated. Harrell has been convicted

of domestic battery twice within four years. PSI p. 6-7. Moreover, Harrell violated his

probation that was imposed on an earlier conviction, and, consequently, it was terminated

unsuccessfully. Id. at 6. Perhaps most compelling, Harrell violated his probation in this

case only nine days after being sentenced.         Tr. p. 19.     Under these facts and

circumstances, we cannot say the trial court erred by revoking Harrell’s probation and

ordering the balance of his suspended sentence to be executed in the Department of

Correction. See Butler v. State, 951 N.E.2d 255, 262-63 (Ind. Ct. App. 2011) (affirming



                                            3
imposition of balance of suspended sentence based on defendant’s criminal history and

prior unsuccessful probation).

      The judgment of the trial court is affirmed.

RILEY, J., and VAIDIK, J., concur.




                                            4